                        Exhibit A

                      Proposed Order




 AMERICAS 106291683

RLF1 24969731v.1
                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE


    In re
                                                                      Chapter 11

    The Hertz Corporation, et al.,1                                   Case No. 20-11218 (MFW)

                                                                      (Jointly Administered)
                                            Debtors.

                                                                      Re: Docket No.




                          ORDER SUSTAINING DEBTORS’ TWELFTH OMNIBUS
                                (NON-SUBSTANTIVE) OBJECTION TO
                          CERTAIN INSUFFICIENT DOCUMENTATION CLAIMS

                         Upon the Debtors’ Twelfth Omnibus (Non-Substantive) Objection to Certain

Insufficient Documentation Claims (the “Objection”),2 of the debtors and debtors in possession

(collectively, the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”),

pursuant to Bankruptcy Code sections 105 and 502, Bankruptcy Rule 3007, and Local Rule 3007-

1; and the Court having jurisdiction to consider the Objection and the relief requested therein in

accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from

the United States District Court for the District of Delaware, dated as of February 29, 2012; and

consideration of the Objection and the relief requested therein being a core proceeding in

accordance with 28 U.S.C. § 157(b)(2); and venue being proper in this District pursuant to 28

U.S.C. §§ 1408 and 1409; and notice of the Objection being adequate and appropriate under the


1
  The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the Debtors’
service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in these chapter 11
cases, which are jointly administered for procedural purposes, a complete list of the Debtors and the last four digits of
their federal tax identification numbers is not provided herein. A complete list of such information may be obtained
on the website of the Debtors’ claims and noticing agent at https://restructuring.primeclerk.com/hertz.
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Objection.



    AMERICAS 106291683

RLF1 24969731v.1
particular circumstances; and the Court having considered the Martin Declaration and found and

determined that the relief sought in the Objection is in the best interests of the Debtors, the Debtors’

estates and creditors, and other parties in interest and that the legal and factual bases set forth in

the Objection establish just cause for the relief granted herein; and after due deliberation and

sufficient cause appearing therefor,

                      IT IS HEREBY ORDERED THAT:

          1.          The Objection is sustained as provided herein.

          2.          Any Response to the Objection not otherwise withdrawn, resolved, or adjourned is

overruled on the merits.

          3.          Each Insufficient Documentation Claim identified on Schedule 1 hereto is

disallowed and expunged in its entirety.

          4.          The objection by the Debtors to the Insufficient Documentation Claims, as

addressed in the Objection and the schedules hereto, constitutes a separate contested matter with

respect to each such claim, as contemplated by Bankruptcy Rule 9014 and Local Rule 3007-1.

This Order shall be deemed a separate Order with respect to each Insufficient Documentation

Claim.

          5.          Any stay of this Order pending appeal by any holder of an Insufficient

Documentation Claim or any other party with an interest in such claims that are subject to this

Order shall only apply to the contested matter which involves such party and shall not act to stay

the applicability and/or finality of this Order with respect to the other contested matters arising

from the Objection or this Order.




                                                      2

 AMERICAS 106291683

RLF1 24969731v.1
          6.          The Debtors, Prime Clerk, and the Clerk of this Court are authorized to modify the

official Claims Register for these Chapter 11 Cases in compliance with the terms of this Order and

to take all steps necessary or appropriate to carry out the relief granted in this Order.

          7.          Nothing in this Order or the Objection is intended or shall be construed as a waiver

of any of the rights the Debtors may have to enforce rights of setoff against the claimants.

          8.          Nothing in the Objection or this Order, nor any actions or payments made by the

Debtors pursuant to this Order, shall be construed as: (a) an admission as to the amount of, basis

for, or validity of any claim against the Debtors under the Bankruptcy Code or other applicable

nonbankruptcy law; (b) a waiver of the Debtors’ or any other party in interest’s right to dispute

any claim; (c) a promise or requirement to pay any particular claim; (d) an implication or admission

that any particular claim is of a type specified or defined in this Order; (e) an admission as to the

validity, priority, enforceability, or perfection of any lien on, security interest in, or other

encumbrance on property of the Debtors’ estates; or (f) a waiver of any claims or causes of action

which may exist against any entity under the Bankruptcy Code or any other applicable law.

          9.          This Order is immediately effective and enforceable.

          10.         The Court shall retain jurisdiction to hear and determine all matters arising from or

related to the implementation, interpretation and/or enforcement of this Order.




                                                        3

 AMERICAS 106291683

RLF1 24969731v.1
                                 Schedule 1

                      Insufficient Documentation Claims




 AMERICAS 106291683

RLF1 24969731v.1
The Hertz Corporation, et al.
Schedule 1 to Twelfth Omnibus (Non-Substantive) Objection to Claims with Insufficient Documentation

                                                                                            Disallowed Claim
                                                                          Date Claim Claim
    #                          Name of Claimant                                              Debtor Name     Claim Amount[1]                    Reason For Disallowance
                                                                             Filed   Number
                                                                                                                      $0.00 (S)   Claim No. 4615 does not include or attach sufficient
         ANDERSON, FELICIA E                                                                                           0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               Hertz Car
    1    10109 KNOLLCREST DR                                               9/28/2020  4615                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                               Sales LLC
         SAINT LOUIS, MO 63136                                                                                    10,000.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                 $10,000.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 13692 does not include or attach sufficient
         BELLINI, MATTEO GABRIEL
                                                                                                                       0.00 (A)   documentation to constitute prima facie evidence of the
         VIA LINOLEUM 1A                                                                       The Hertz
    2                                                                      11/9/2020  13692                          200.00 (P)   validity and amount of the claim, and the Debtors' books
         GIUBASCO 6512                                                                        Corporation
                                                                                                                       0.00 (U)   and records do not reflect any basis for the claim on
         SWITZERLAND
                                                                                                                   $200.00 (T)    behalf of this claimant.
                                                                                                                 $11,995.00 (S)   Claim No. 5362 does not include or attach sufficient
         BENSON JR, DONALD                                                                                             0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
    3    2913 RITCHIE AVE                                                  10/5/2020  5362                         3,025.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         SPARROWS POINT, MD 21219                                                                                      0.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                 $15,020.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 5131 does not include or attach sufficient
         BLACK, MARY ANN                                                                                               0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               Hertz Car
    4    1550 RIMPAU AVE #158                                              10/2/2020  5131                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                               Sales LLC
         CORONA, CA 92881                                                                                      Unliquidated (U)   and records do not reflect any basis for the claim on
                                                                                                               Unliquidated (T)   behalf of this claimant.
                                                                                                                  $5,931.18 (S)   Claim No. 4734 does not include or attach sufficient
         BOUTWELL & ASSOCIATES,LLC
                                                                                                                       0.00 (A)   documentation to constitute prima facie evidence of the
         BOUTWELL & ASSOCIATES,LLC                                                             The Hertz
    5                                                                      9/29/2020  4734                             0.00 (P)   validity and amount of the claim, and the Debtors' books
         2280 SATELLITE BLVD, BLDG.B                                                          Corporation
                                                                                                                       0.00 (U)   and records do not reflect any basis for the claim on
         DULUTH, GA 30097
                                                                                                                  $5,931.18 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 6266 does not include or attach sufficient
         BRAGG, MARY                                                                                                   0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
    6    8139 FERGUSON RD                                                 10/12/2020  6266                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         DALLAS, TX 75228                                                                                      Unliquidated (U)   and records do not reflect any basis for the claim on
                                                                                                               Unliquidated (T)   behalf of this claimant.
                                                                                                                 $10,000.00 (S)   Claim No. 5029 does not include or attach sufficient
         BULKIN, MARGARET KATHRYN                                                                                      0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
    7    20059 FAIRWAY CT                                                  10/1/2020  5029                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         WOODBRIDGE, CA 95258                                                                                        500.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                 $10,500.00 (T)   behalf of this claimant.




Notes:
[1] S = Secured; A = Administrative; P = Priority; U = Unsecured; T = Total.                                                                                                  Page 1 of 15
The Hertz Corporation, et al.
Schedule 1 to Twelfth Omnibus (Non-Substantive) Objection to Claims with Insufficient Documentation

                                                                                            Disallowed Claim
                                                                          Date Claim Claim
    #                          Name of Claimant                                              Debtor Name     Claim Amount[1]                    Reason For Disallowance
                                                                             Filed   Number
                                                                                                                      $0.00 (S)   Claim No. 4688 does not include or attach sufficient
         BULLARD, OSCAR                                                                                                0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
    8    7642 SOUTH MERRILL AVENUE                                         9/30/2020  4688                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         CHICAGO, IL 60649                                                                                         9,000.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                  $9,000.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 117 does not include or attach sufficient
         C&S TOWING, INC                                                                                               0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
    9    245 SOUTH JACKSON AVE                                             5/29/2020   117                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         LEBANON, MO 65536                                                                                           902.20 (U)   and records do not reflect any basis for the claim on
                                                                                                                   $902.20 (T)    behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 6536 does not include or attach sufficient
         CHON, BRIAN                                                                                                   0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               Hertz Car
   10    2461 PASEO CIRCULO                                               10/13/2020  6536                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                               Sales LLC
         TUSTIN, CA 92782                                                                                          4,800.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                  $4,800.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 4397 does not include or attach sufficient
         CHRIS NGO
                                                                                                                       0.00 (A)   documentation to constitute prima facie evidence of the
         H&P LAW                                                                               The Hertz
   11                                                                      9/22/2020  4397                             0.00 (P)   validity and amount of the claim, and the Debtors' books
         8950 W. TROPICANA AVE, SUITE 1                                                       Corporation
                                                                                                                 650,000.00 (U)   and records do not reflect any basis for the claim on
         LAS VEGAS , NV 89147
                                                                                                                $650,000.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 13263 does not include or attach sufficient
         CLARK, LEE                                                                                                    0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               Hertz Car
   12    11809 AINSWORTH ST                                               10/27/2020  13263                            0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                               Sales LLC
         LOS ANGELES, CA 90044                                                                                    20,000.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                 $20,000.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 13316 does not include or attach sufficient
         COMBS, BEATRICE                                                                                               0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   13    915 WEST FOOTHILL BLVD                                           10/27/2020  13316                        3,025.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         CLAREMONT, CA 91711                                                                                           0.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                  $3,025.00 (T)   behalf of this claimant.
                                                                                                                 $20,828.69 (S)   Claim No. 4649 does not include or attach sufficient
         COOPER, DIONISIO                                                                                         20,828.69 (A)   documentation to constitute prima facie evidence of the
                                                                                               Hertz Car
   14    12196 CHARDONNAY ST                                               9/28/2020  4649                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                               Sales LLC
         SAN DIEGO, CA 92131                                                                                           0.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                 $41,657.38 (T)   behalf of this claimant.




Notes:
[1] S = Secured; A = Administrative; P = Priority; U = Unsecured; T = Total.                                                                                                  Page 2 of 15
The Hertz Corporation, et al.
Schedule 1 to Twelfth Omnibus (Non-Substantive) Objection to Claims with Insufficient Documentation

                                                                                            Disallowed Claim
                                                                          Date Claim Claim
    #                          Name of Claimant                                              Debtor Name     Claim Amount[1]                    Reason For Disallowance
                                                                             Filed   Number
                                                                                                                      $0.00 (S)   Claim No. 13609 does not include or attach sufficient
         CORRALES, MAYRA L                                                                                             0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               Hertz Car
   15    575 FLOWER ST APT G                                               11/6/2020  13609                            0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                               Sales LLC
         CHULA VISTA, CA 91910                                                                                 Unliquidated (U)   and records do not reflect any basis for the claim on
                                                                                                               Unliquidated (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 3281 does not include or attach sufficient
         COURTESY AUTOMOTIVE
                                                                                                                       0.00 (A)   documentation to constitute prima facie evidence of the
         ATTN: AMBER CASTILLE                                                                  The Hertz
   16                                                                      8/12/2020  3281                             0.00 (P)   validity and amount of the claim, and the Debtors' books
         1345 EVANGELINE THRUWAY                                                              Corporation
                                                                                                                     495.89 (U)   and records do not reflect any basis for the claim on
         BROUSSARD, LA 70518
                                                                                                                   $495.89 (T)    behalf of this claimant.
         DAN NEWLIN INJURY ATTORNEYS O/B/O HARRIS                                                                     $0.00 (S)   Claim No. 10740 does not include or attach sufficient
         TYRELL JR.                                                                                                    0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   17    SHEENA MURRAY, ESQ.                                              10/21/2020  10740                            0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         7335 W. SAND LAKE RD, STE 300                                                                            10,000.00 (U)   and records do not reflect any basis for the claim on
         ORLANDO, FL 32819                                                                                       $10,000.00 (T)   behalf of this claimant.
                                                                                                                  $5,200.00 (S)   Claim No. 7217 does not include or attach sufficient
         DANIEL DENNIS                                                                                                 0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   18    237 W MANNING                                                    10/16/2020  7217                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         OTTUMWA, IA 52501                                                                                             0.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                  $5,200.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 8625 does not include or attach sufficient
         DAVIS, ERIC
                                                                                                                       0.00 (A)   documentation to constitute prima facie evidence of the
         LAW OFFICE OF MARK E SALOMONE                                                         The Hertz
   19                                                                     10/16/2020  8625                             0.00 (P)   validity and amount of the claim, and the Debtors' books
         175 STATE STREET SUITE 200                                                           Corporation
                                                                                                                  10,000.00 (U)   and records do not reflect any basis for the claim on
         SPRING FIELD, MA 01103
                                                                                                                 $10,000.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 13215 does not include or attach sufficient
         DAVIS, KESSEL L                                                                                               0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               Hertz Car
   20    455 S CAMPUS AVE K                                               10/22/2020  13215                            0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                               Sales LLC
         UPLAND, CA 91786                                                                                      Unliquidated (U)   and records do not reflect any basis for the claim on
                                                                                                               Unliquidated (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 12697 does not include or attach sufficient
         DORSAINVIL, MARIE                                                                                             0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                              Thrifty Car
   21    130 NW 42 ST                                                     10/26/2020  12697                            0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                               Sales, Inc.
         MIAMI, FL 33127                                                                                       Unliquidated (U)   and records do not reflect any basis for the claim on
                                                                                                               Unliquidated (T)   behalf of this claimant.




Notes:
[1] S = Secured; A = Administrative; P = Priority; U = Unsecured; T = Total.                                                                                                  Page 3 of 15
The Hertz Corporation, et al.
Schedule 1 to Twelfth Omnibus (Non-Substantive) Objection to Claims with Insufficient Documentation

                                                                                            Disallowed Claim
                                                                          Date Claim Claim
    #                          Name of Claimant                                              Debtor Name     Claim Amount[1]                    Reason For Disallowance
                                                                              Filed  Number
                                                                                                                      $0.00 (S)   Claim No. 5480 does not include or attach sufficient
         ELMARAGHI, EMAD                                                                                               0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   22    3436 EAST GREEN ST                                                10/5/2020  5480                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         PASADENA, CA 91107                                                                                        5,286.23 (U)   and records do not reflect any basis for the claim on
                                                                                                                  $5,286.23 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 1196 does not include or attach sufficient
         ERRIE, YVEMATHE
                                                                                                                       0.00 (A)   documentation to constitute prima facie evidence of the
         GREENSTEIN & MILBAUER LLP                                                             The Hertz
   23                                                                      6/15/2020  1196                             0.00 (P)   validity and amount of the claim, and the Debtors' books
         1825 PARK AVENUE, 9TH FL                                                             Corporation
                                                                                                                 500,000.00 (U)   and records do not reflect any basis for the claim on
         NEW YORK, NY 10035
                                                                                                                $500,000.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 154 does not include or attach sufficient
         ESHARETURI, BLEST                                                                                             0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                             Hertz Global
   24    2800 HEATH AVENUE APT 6D                                           6/2/2020   154                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                             Holdings, Inc.
         BRONX, NY 10463                                                                                          13,650.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                 $13,650.00 (T)   behalf of this claimant.
                                                                                                                  $6,000.00 (S)   Claim No. 5176 does not include or attach sufficient
         ESTRADA, MARTHA C                                                                                             0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   25    2145 W. 235TH PLACE                                               10/5/2020  5176                     Unliquidated (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         TORRANCE, CA 90501                                                                                            0.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                  $6,000.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 6077 does not include or attach sufficient
         EXACTECH, INC.                                                                                                0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   26    2320 NW 66TH CT.                                                 10/12/2020  6077                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         GAINESVILLE, FL 32653                                                                                     3,000.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                  $3,000.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 5091 does not include or attach sufficient
         FITZGERALD, MELISSA                                                                                           0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   27    1690 LOMA AVE.                                                    10/2/2020  5091                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         LONG BEACH, CA 90804                                                                                        188.75 (U)   and records do not reflect any basis for the claim on
                                                                                                                   $188.75 (T)    behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 8939 does not include or attach sufficient
         GARSUTA, JESSIE                                                                                               0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   28    803 LYONIA DR                                                    10/19/2020  8939                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         GALT, CA 95632                                                                                        Unliquidated (U)   and records do not reflect any basis for the claim on
                                                                                                               Unliquidated (T)   behalf of this claimant.




Notes:
[1] S = Secured; A = Administrative; P = Priority; U = Unsecured; T = Total.                                                                                                  Page 4 of 15
The Hertz Corporation, et al.
Schedule 1 to Twelfth Omnibus (Non-Substantive) Objection to Claims with Insufficient Documentation

                                                                                            Disallowed Claim
                                                                          Date Claim Claim
    #                          Name of Claimant                                              Debtor Name     Claim Amount[1]                    Reason For Disallowance
                                                                             Filed   Number
         GATON, CARLA                                                                                                 $0.00 (S)   Claim No. 11562 does not include or attach sufficient
         REBECCA KAY SAPP LAW FIRM, LLC                                                                                0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   29    4760 LAWRECEVILLE HIGHWAY                                        10/21/2020  11562                            0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         SUITE D-1                                                                                             1,000,000.00 (U)   and records do not reflect any basis for the claim on
         LILBURN, GA 30047                                                                                    $1,000,000.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 11996 does not include or attach sufficient
         GAUTHIER, MELISSA
                                                                                                                       0.00 (A)   documentation to constitute prima facie evidence of the
         JAMES YOUNG                                                                           The Hertz
   30                                                                     10/20/2020  11996                            0.00 (P)   validity and amount of the claim, and the Debtors' books
         76 S. LAURA STREET, SUITE 1100                                                       Corporation
                                                                                                               Unliquidated (U)   and records do not reflect any basis for the claim on
         JACKSONVILLE, FL 32202
                                                                                                               Unliquidated (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 8588 does not include or attach sufficient
         GONZALEZ JR., JOSE LUZ                                                                                        0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               Hertz Car
   31    365 HALF MOON LN #2                                              10/19/2020  8588                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                               Sales LLC
         DALY CITY, CA 94015                                                                                   Unliquidated (U)   and records do not reflect any basis for the claim on
                                                                                                               Unliquidated (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 4167 does not include or attach sufficient
         GOROKHOVSKY, VADIM                                                                                            0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                             Hertz Global
   32    12648 EMELITA ST.                                                 9/22/2020  4167                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                             Holdings, Inc.
         VALLEY VILLAGE, CA 91607                                                                                  1,040.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                  $1,040.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 1904 does not include or attach sufficient
         GRAEBER, JAMES
                                                                                                                       0.00 (A)   documentation to constitute prima facie evidence of the
         EGLET ADAMS                                                                         Hertz Global
   33                                                                      6/30/2020  1904                             0.00 (P)   validity and amount of the claim, and the Debtors' books
         400 SOUTH 7TH STREET, SUITE #400                                                    Holdings, Inc.
                                                                                                                 682,000.00 (U)   and records do not reflect any basis for the claim on
         LAS VEGAS, NV 89101
                                                                                                                $682,000.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 12059 does not include or attach sufficient
         GRANT, TIMOTHY
                                                                                                                       0.00 (A)   documentation to constitute prima facie evidence of the
         JAMES YOUNG                                                                           The Hertz
   34                                                                     10/20/2020  12059                            0.00 (P)   validity and amount of the claim, and the Debtors' books
         76 S. LAURA STREET, SUITE 1100                                                       Corporation
                                                                                                               Unliquidated (U)   and records do not reflect any basis for the claim on
         JACKSONVILLE, FL 32202
                                                                                                               Unliquidated (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 12608 does not include or attach sufficient
         GUINAN, THOMAS J.
                                                                                                                       0.00 (A)   documentation to constitute prima facie evidence of the
         JASON GRUNDORF                                                                        The Hertz
   35                                                                     10/23/2020  12608                            0.00 (P)   validity and amount of the claim, and the Debtors' books
         7335 W. SAND LAKE RD., STE. 300                                                      Corporation
                                                                                                               1,000,000.00 (U)   and records do not reflect any basis for the claim on
         ORLANDO, FL 32820
                                                                                                              $1,000,000.00 (T)   behalf of this claimant.




Notes:
[1] S = Secured; A = Administrative; P = Priority; U = Unsecured; T = Total.                                                                                                  Page 5 of 15
The Hertz Corporation, et al.
Schedule 1 to Twelfth Omnibus (Non-Substantive) Objection to Claims with Insufficient Documentation

                                                                                            Disallowed Claim
                                                                          Date Claim Claim
    #                          Name of Claimant                                              Debtor Name     Claim Amount[1]                    Reason For Disallowance
                                                                              Filed  Number
         HAKAMIAN, ARASH PJ                                                                                           $0.00 (S)   Claim No. 1596 does not include or attach sufficient
         MICHAEL KHODABASHKH, ESQ.                                                                                     0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   36    LAW OFFICE OF LEE ARTER                                           6/23/2020  1596                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         3701 WILSHIRE BOULEVARD, STE. 535                                                                     1,000,000.00 (U)   and records do not reflect any basis for the claim on
         LOS ANGELES, CA 90010                                                                                $1,000,000.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 4029 does not include or attach sufficient
         HAWTHORNE, JASON                                                                                              0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   37    6634 BELLVIEW PINES RD.                                           9/14/2020  4029                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         PENSACOLA, FL 32526                                                                                   Unliquidated (U)   and records do not reflect any basis for the claim on
                                                                                                               Unliquidated (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 10583 does not include or attach sufficient
         HAZEL WELLS                                                                                                   0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   38    1809 WATLING DR                                                  10/19/2020  10583                            0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         MARRERO, LA 70072                                                                                         1,800.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                  $1,800.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 2067 does not include or attach sufficient
         HENRY, DALE                                                                                                   0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   39    1877 ROSANNE STREET                                                7/3/2020  2067                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         JACKSONVILLE, FL 32208                                                                                   20,000.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                 $20,000.00 (T)   behalf of this claimant.
                                                                                                                 $44,856.00 (S)   Claim No. 13287 does not include or attach sufficient
         HIBBS, WARREN                                                                                                 0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               Hertz Car
   40    5319 STAGECOACH HILL                                             10/27/2020  13287                            0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                               Sales LLC
         MOUNTAIN RANCH, CA 95246                                                                                      0.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                 $44,856.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 5978 does not include or attach sufficient
         HUANG, WEN HSIANG                                                                                             0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   41    5968 ATHLONE STREET                                               10/8/2020  5978                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         VANCOUVER, BC V6M3A4                                                                                    300,000.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                $300,000.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 1524 does not include or attach sufficient
         ISRAEL, CHAD                                                                                                  0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   42    723 PARK AVE                                                      6/22/2020  1524                       250,000.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         NAPLES, FL 34110                                                                                              0.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                $250,000.00 (T)   behalf of this claimant.




Notes:
[1] S = Secured; A = Administrative; P = Priority; U = Unsecured; T = Total.                                                                                                  Page 6 of 15
The Hertz Corporation, et al.
Schedule 1 to Twelfth Omnibus (Non-Substantive) Objection to Claims with Insufficient Documentation

                                                                                            Disallowed Claim
                                                                          Date Claim Claim
    #                          Name of Claimant                                              Debtor Name     Claim Amount[1]                    Reason For Disallowance
                                                                             Filed   Number
                                                                                                                      $0.00 (S)   Claim No. 10026 does not include or attach sufficient
         ISRAEL, CHAD ROBERT                                                                                           0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   43    723 PARK AVE                                                     10/19/2020  10026                      190,000.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         NAPLES, FL 34110                                                                                          3,000.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                $193,000.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 6883 does not include or attach sufficient
         IVETTE A SPEIR                                                                                                0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               Hertz Car
   44    3056 CASTRO VALLEY BLVD 111                                      10/13/2020  6883                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                               Sales LLC
         CASTRO VALLEY, CA 94546                                                                                   1,000.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                  $1,000.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 12108 does not include or attach sufficient
         JACKSON, JEFFREY                                                                                              0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   45    2337 N SMEDLEY ST                                                10/21/2020  12108                            0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         PHILADELPHIA, PA 19132                                                                                    3,500.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                  $3,500.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 1421 does not include or attach sufficient
         JESUS DEL VALLE MEDINA MARIN                                                                                  0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   46    2761 SW 120TH TER                                                 6/18/2020  1421                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         MIRAMAR, FL 33025                                                                                        30,000.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                 $30,000.00 (T)   behalf of this claimant.
                                                                                                                  $8,874.97 (S)   Claim No. 13178 does not include or attach sufficient
         JOSEPH VINCENT LUDOVICO                                                                                       0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   47    29118 BLUESTONE DR                                               10/26/2020  13178                        3,000.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         MENIFEE, CA 92584                                                                                           122.41 (U)   and records do not reflect any basis for the claim on
                                                                                                                 $11,997.38 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 11542 does not include or attach sufficient
         LA SORSA & BENEVENTANO                                                                                        0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   48    3 BARKER AVENUE                                                  10/21/2020  11542                            0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         WHITE PLAINS, NY 10607                                                                                  250,000.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                $250,000.00 (T)   behalf of this claimant.
                                                                                                              $1,000,000.00 (S)   Claim No. 7061 does not include or attach sufficient
         LAW OFFICE OF VEL BELUSHIN PC
                                                                                                                       0.00 (A)   documentation to constitute prima facie evidence of the
         1712 KINGS HIGHWAY                                                                    The Hertz
   49                                                                     10/15/2020  7061                             0.00 (P)   validity and amount of the claim, and the Debtors' books
         SUITE 2                                                                              Corporation
                                                                                                                       0.00 (U)   and records do not reflect any basis for the claim on
         BROOKLYN, NY 11229
                                                                                                              $1,000,000.00 (T)   behalf of this claimant.




Notes:
[1] S = Secured; A = Administrative; P = Priority; U = Unsecured; T = Total.                                                                                                  Page 7 of 15
The Hertz Corporation, et al.
Schedule 1 to Twelfth Omnibus (Non-Substantive) Objection to Claims with Insufficient Documentation

                                                                        Disallowed Claim
                                                      Date Claim Claim
    #                    Name of Claimant                                Debtor Name     Claim Amount[1]                    Reason For Disallowance
                                                         Filed   Number
                                                                                                  $0.00 (S)   Claim No. 5916 does not include or attach sufficient
         LAW OFFICES OF DAVID I FUCHS, PA AS ATTORNEY
                                                                                                   0.00 (A)   documentation to constitute prima facie evidence of the
         FOR CREDITOR SHENEKA JONES                                        The Hertz
   50                                                  10/8/2020  5916                             0.00 (P)   validity and amount of the claim, and the Debtors' books
         8 SE 8TH STREET                                                  Corporation
                                                                                              10,000.00 (U)   and records do not reflect any basis for the claim on
         FORT LAUDERDALE, FL 33316
                                                                                             $10,000.00 (T)   behalf of this claimant.
                                                                                                  $0.00 (S)   Claim No. 11716 does not include or attach sufficient
         LEPOSKI, ROBERT T                                                                         0.00 (A)   documentation to constitute prima facie evidence of the
                                                                           The Hertz
   51    253 HARRISON AVE                             10/21/2020  11716                            0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                          Corporation
         GLENSIDE, PA 19038                                                                Unliquidated (U)   and records do not reflect any basis for the claim on
                                                                                           Unliquidated (T)   behalf of this claimant.
                                                                                             $35,000.00 (S)   Claim No. 12708 does not include or attach sufficient
         LERARD, WILNER                                                                       35,000.00 (A)   documentation to constitute prima facie evidence of the
                                                                           The Hertz
   52    425 NORTHWEST 130TH STREET                   10/23/2020  12708                       35,000.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                          Corporation
         NORTH MIAMI, FL 33168                                                                     0.00 (U)   and records do not reflect any basis for the claim on
                                                                                            $105,000.00 (T)   behalf of this claimant.
                                                                                                  $0.00 (S)   Claim No. 11631 does not include or attach sufficient
         LINARES, MARYLIN
                                                                                                   0.00 (A)   documentation to constitute prima facie evidence of the
         RUBENSTEIN LAW P.A.                                               The Hertz
   53                                                 10/21/2020  11631                            0.00 (P)   validity and amount of the claim, and the Debtors' books
         9130 S DADELAND BLVD SUITE PH                                    Corporation
                                                                                             500,000.00 (U)   and records do not reflect any basis for the claim on
         MIAMI, FL 33156
                                                                                            $500,000.00 (T)   behalf of this claimant.
                                                                                                  $0.00 (S)   Claim No. 9066 does not include or attach sufficient
         LSM LOGISTICS LLC
                                                                                                   0.00 (A)   documentation to constitute prima facie evidence of the
         ATTN: GENERAL COUNSEL                                             The Hertz
   54                                                 10/20/2020  9066                             0.00 (P)   validity and amount of the claim, and the Debtors' books
         2718 CARRIAGE LN                                                 Corporation
                                                                                           Unliquidated (U)   and records do not reflect any basis for the claim on
         FLORENCE, SC 29505
                                                                                           Unliquidated (T)   behalf of this claimant.
                                                                                                  $0.00 (S)   Claim No. 4802 does not include or attach sufficient
         MANNESTO, GREGORY                                                                         0.00 (A)   documentation to constitute prima facie evidence of the
                                                                           The Hertz
   55    41 NORWICH ST.                                9/30/2020  4802                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                          Corporation
         CONCORD, NH 03301                                                                    15,000.00 (U)   and records do not reflect any basis for the claim on
                                                                                             $15,000.00 (T)   behalf of this claimant.
                                                                                                  $0.00 (S)   Claim No. 2712 does not include or attach sufficient
         MARIO'S AUTO BODY, INC.                                                                   0.00 (A)   documentation to constitute prima facie evidence of the
                                                                           The Hertz
   56    977 BROADWAY                                  7/19/2020  2712                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                          Corporation
         REVERE, MA 02151                                                                     20,000.00 (U)   and records do not reflect any basis for the claim on
                                                                                             $20,000.00 (T)   behalf of this claimant.




Notes:
[1] S = Secured; A = Administrative; P = Priority; U = Unsecured; T = Total.                                                                              Page 8 of 15
The Hertz Corporation, et al.
Schedule 1 to Twelfth Omnibus (Non-Substantive) Objection to Claims with Insufficient Documentation

                                                                                            Disallowed Claim
                                                                          Date Claim Claim
    #                          Name of Claimant                                              Debtor Name     Claim Amount[1]                    Reason For Disallowance
                                                                              Filed  Number
                                                                                                                      $0.00 (S)   Claim No. 13608 does not include or attach sufficient
         MARTIN, VERONICA
                                                                                                                       0.00 (A)   documentation to constitute prima facie evidence of the
         WEST COAST TRIAL LAWYERS                                                              The Hertz
   57                                                                      11/6/2020  13608                            0.00 (P)   validity and amount of the claim, and the Debtors' books
         350 S. GRAND AVENUE                                                                  Corporation
                                                                                                                 150,000.00 (U)   and records do not reflect any basis for the claim on
         LOS ANGELES, CA 90071
                                                                                                                $150,000.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 10564 does not include or attach sufficient
         MCFARLAND, THOMAS                                                                                             0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   58    8601 COLLETT AVE                                                 10/21/2020  10564                            0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         NORTH HILLS, CA 91343                                                                                 Unliquidated (U)   and records do not reflect any basis for the claim on
                                                                                                               Unliquidated (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 5129 does not include or attach sufficient
         MICHELLE MAURICE OR BRIANNA RABORN                                                                            0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               Hertz Car
   59    44757 SANCREEK RD                                                 10/2/2020  5129                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                               Sales LLC
         SAVOW VALLEY, CA 93675                                                                                Unliquidated (U)   and records do not reflect any basis for the claim on
                                                                                                               Unliquidated (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 3140 does not include or attach sufficient
         MIDPOINT CHEVROLET                                                                                            0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   60    17801 VIRGIL GOODE HWY                                             8/6/2020  3140                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         ROCKY MOUNT, VA 24151                                                                                       462.72 (U)   and records do not reflect any basis for the claim on
                                                                                                                   $462.72 (T)    behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 1134 does not include or attach sufficient
         MILLER SERVICE ENTERPRISES LLC                                                                                0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   61    105 N. 8TH AVE                                                     6/8/2020  1134                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         STROUD, OK 74079                                                                                            151.46 (U)   and records do not reflect any basis for the claim on
                                                                                                                   $151.46 (T)    behalf of this claimant.
         MOLINA, OMAR                                                                                                 $0.00 (S)   Claim No. 14442 does not include or attach sufficient
         OUTTEN & GOLDEN, LLP                                                                                          0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   62    LAURA IRIS MATTE                                                 10/21/2020  14442                            0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         1 CALIFORNIA ST, 12TH FL                                                                                 10,450.00 (U)   and records do not reflect any basis for the claim on
         SAN FRANCISCO, CA 94111                                                                                 $10,450.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 4709 does not include or attach sufficient
         MOORER, JASON                                                                                                 0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   63    2039 PANOLA WAY CT.                                               10/2/2020  4709                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         LITHONIA, GA 30058                                                                                        1,200.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                  $1,200.00 (T)   behalf of this claimant.




Notes:
[1] S = Secured; A = Administrative; P = Priority; U = Unsecured; T = Total.                                                                                                  Page 9 of 15
The Hertz Corporation, et al.
Schedule 1 to Twelfth Omnibus (Non-Substantive) Objection to Claims with Insufficient Documentation

                                                                                            Disallowed Claim
                                                                          Date Claim Claim
    #                          Name of Claimant                                              Debtor Name     Claim Amount[1]                    Reason For Disallowance
                                                                             Filed   Number
                                                                                                                      $0.00 (S)   Claim No. 6565 does not include or attach sufficient
         NEAL, PETER AFTON                                                                                             0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               Hertz Car
   64    5536 MARCONI AVE APT 223                                         10/13/2020  6565                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                               Sales LLC
         CARMICHAEL, CA 95608                                                                                          0.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                      $0.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 13248 does not include or attach sufficient
         NEWBORN, TRINISE                                                                                              0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   65    5025 E PCH 336                                                   10/27/2020  13248                            0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         LONG BEACH, CA 90804                                                                                  Unliquidated (U)   and records do not reflect any basis for the claim on
                                                                                                               Unliquidated (T)   behalf of this claimant.
                                                                                                                  $7,975.67 (S)   Claim No. 9457 does not include or attach sufficient
         NICKERBERRY, CHARLES                                                                                          0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               Hertz Car
   66    15010 JERALDO CT.                                                10/22/2020  9457                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                               Sales LLC
         VICTORVILLE, CA 92394                                                                                     8,975.55 (U)   and records do not reflect any basis for the claim on
                                                                                                                 $16,951.22 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 13249 does not include or attach sufficient
         NONGYAO OR ANTHONY MUNOZ                                                                                      0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               Hertz Car
   67    22301 SCARLET SAGE WAY                                           10/27/2020  13249                            0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                               Sales LLC
         MORENO VALLEY, CA 92557                                                                                       0.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                      $0.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 5137 does not include or attach sufficient
         OLIVEIRA, MAURO                                                                                               0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   68    739 ASBURY AVE                                                    10/2/2020  5137                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         OCEAN CITY, NJ 08226                                                                                     25,000.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                 $25,000.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 14366 does not include or attach sufficient
         ONE STOP GOODYEAR                                                                                             0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   69    99 JEFF DAVIS                                                    12/10/2020  14366                            0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         LONG BEACH, MS 39560                                                                                         69.12 (U)   and records do not reflect any basis for the claim on
                                                                                                                     $69.12 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 13317 does not include or attach sufficient
         OWENS, TONI                                                                                                   0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               Hertz Car
   70    6130 WHITE FEATHER LANE                                          10/27/2020  13317                            0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                               Sales LLC
         CHARLOTTE, NC 28214                                                                                   Unliquidated (U)   and records do not reflect any basis for the claim on
                                                                                                               Unliquidated (T)   behalf of this claimant.




Notes:
[1] S = Secured; A = Administrative; P = Priority; U = Unsecured; T = Total.                                                                                                 Page 10 of 15
The Hertz Corporation, et al.
Schedule 1 to Twelfth Omnibus (Non-Substantive) Objection to Claims with Insufficient Documentation

                                                                                            Disallowed Claim
                                                                          Date Claim Claim
    #                          Name of Claimant                                              Debtor Name     Claim Amount[1]                    Reason For Disallowance
                                                                             Filed   Number
                                                                                                                      $0.00 (S)   Claim No. 5455 does not include or attach sufficient
         PAUL TEITLER                                                                                                  0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   71    75 05113 ST 6P                                                    10/5/2020  5455                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         FOREST HILLS, NY 11375                                                                                    2,000.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                  $2,000.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 7251 does not include or attach sufficient
         PHILIP MCCORMICK                                                                                              0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   72    2360 WILL CARLETON                                               10/16/2020  7251                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         FLATROCK, MI 48134                                                                                    Unliquidated (U)   and records do not reflect any basis for the claim on
                                                                                                               Unliquidated (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 9283 does not include or attach sufficient
         PORTLAND BACKSMITH CHIRO                                                                                      0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   73    2403 NW THURMAN ST.                                              10/20/2020  9283                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         PORTLAND, OR 97210                                                                                       11,318.68 (U)   and records do not reflect any basis for the claim on
                                                                                                                 $11,318.68 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 4885 does not include or attach sufficient
         REEVES, KEYSHONNA SHA`RON
                                                                                                                       0.00 (A)   documentation to constitute prima facie evidence of the
         KEYSHONNA REEVES                                                                      The Hertz
   74                                                                      9/30/2020  4885                             0.00 (P)   validity and amount of the claim, and the Debtors' books
         3437 W 12TH PL                                                                       Corporation
                                                                                                                  10,000.00 (U)   and records do not reflect any basis for the claim on
         CHICAGO, IL 60623
                                                                                                                 $10,000.00 (T)   behalf of this claimant.
                                                                                                                 $10,000.00 (S)   Claim No. 13818 does not include or attach sufficient
         REEVES, ROGER D                                                                                               0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   75    PO BOX 97                                                        11/15/2020  13818                            0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         MONTGOMERY, LA 71454                                                                                          0.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                 $10,000.00 (T)   behalf of this claimant.
                                                                                                                  $6,453.54 (S)   Claim No. 6926 does not include or attach sufficient
         RICHARD PARRIS                                                                                                0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   76    2555 CHIMNEY HILL PL                                             10/14/2020  6926                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         AUSTELL, GA 30106                                                                                             0.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                  $6,453.54 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 11981 does not include or attach sufficient
         RODRIGUEZ, CLAUDIO
                                                                                                                       0.00 (A)   documentation to constitute prima facie evidence of the
         76 S. LAURA STREET                                                                    The Hertz
   77                                                                     10/20/2020  11981                            0.00 (P)   validity and amount of the claim, and the Debtors' books
         SUITE 1100                                                                           Corporation
                                                                                                               Unliquidated (U)   and records do not reflect any basis for the claim on
         JACKSONVILLE, FL 32202
                                                                                                               Unliquidated (T)   behalf of this claimant.




Notes:
[1] S = Secured; A = Administrative; P = Priority; U = Unsecured; T = Total.                                                                                                 Page 11 of 15
The Hertz Corporation, et al.
Schedule 1 to Twelfth Omnibus (Non-Substantive) Objection to Claims with Insufficient Documentation

                                                                                            Disallowed Claim
                                                                          Date Claim Claim
    #                          Name of Claimant                                              Debtor Name     Claim Amount[1]                    Reason For Disallowance
                                                                             Filed   Number
                                                                                                                      $0.00 (S)   Claim No. 4540 does not include or attach sufficient
         RODRIGUEZ, HECTOR                                                                                             0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   78    505 E CHALYNN CIRCLE                                              9/28/2020  4540                         3,025.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         ORANGE, CA 92866                                                                                              0.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                  $3,025.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 11756 does not include or attach sufficient
         RODRIGUEZ, MADELINE
                                                                                                                       0.00 (A)   documentation to constitute prima facie evidence of the
         JAMES YOUNG                                                                           The Hertz
   79                                                                     10/20/2020  11756                            0.00 (P)   validity and amount of the claim, and the Debtors' books
         76 S. LAURA STREET, SUITE 1100                                                       Corporation
                                                                                                               Unliquidated (U)   and records do not reflect any basis for the claim on
         JACKSONVILLE, FL 32202
                                                                                                               Unliquidated (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 13773 does not include or attach sufficient
         ROGER DALE REEVES & CATHERINE REEVES                                                                          0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   80    PO BOX 97                                                        11/13/2020  13773                            0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         MONTGOMERY, LA 71454                                                                                     10,000.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                 $10,000.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 9275 does not include or attach sufficient
         ROSE M MOREFIELD                                                                                              0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               Hertz Car
   81    6420 CRAIGHURST DR                                               10/19/2020  9275                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                               Sales LLC
         NORTH HIGHLANDS, CA 95660                                                                             Unliquidated (U)   and records do not reflect any basis for the claim on
                                                                                                               Unliquidated (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 6390 does not include or attach sufficient
         RUSH, NIESHA                                                                                                  0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   82    102 NEWBELL RD APT T12                                           10/13/2020  6390                         6,200.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         COLUMBUS, MS 39705                                                                                            0.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                  $6,200.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 9958 does not include or attach sufficient
         SALDIVAR JR, ABEL                                                                                             0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               Hertz Car
   83    1987 QUAKER RIDGE CT                                             10/19/2020  9958                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                               Sales LLC
         STOCKTON, CA 95206                                                                                        9,999.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                  $9,999.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 9913 does not include or attach sufficient
         SECOND LOOK INC
                                                                                                                       0.00 (A)   documentation to constitute prima facie evidence of the
         360 MOTOR PARKWAY                                                                     The Hertz
   84                                                                     10/20/2020  9913                             0.00 (P)   validity and amount of the claim, and the Debtors' books
         SUITE 500                                                                            Corporation
                                                                                                                  10,870.01 (U)   and records do not reflect any basis for the claim on
         HAUPPAUGE, NY 11788
                                                                                                                 $10,870.01 (T)   behalf of this claimant.




Notes:
[1] S = Secured; A = Administrative; P = Priority; U = Unsecured; T = Total.                                                                                                 Page 12 of 15
The Hertz Corporation, et al.
Schedule 1 to Twelfth Omnibus (Non-Substantive) Objection to Claims with Insufficient Documentation

                                                                                            Disallowed Claim
                                                                          Date Claim Claim
    #                          Name of Claimant                                              Debtor Name     Claim Amount[1]                    Reason For Disallowance
                                                                             Filed   Number
                                                                                                                      $0.00 (S)   Claim No. 11070 does not include or attach sufficient
         SERENIA
                                                                                                                       0.00 (A)   documentation to constitute prima facie evidence of the
         72 AVENUE EDOUARD VAILLANT                                                            The Hertz
   85                                                                     10/21/2020  11070                            0.00 (P)   validity and amount of the claim, and the Debtors' books
         BOULOGNE, FR 92100                                                                   Corporation
                                                                                                                 100,000.00 (U)   and records do not reflect any basis for the claim on
         FRANCE
                                                                                                                $100,000.00 (T)   behalf of this claimant.
                                                                                                                   $802.69 (S)    Claim No. 4428 does not include or attach sufficient
         SERPENTINI CHEVY                                                                    Thrifty Rent-             0.00 (A)   documentation to constitute prima facie evidence of the
   86    140 WEST AVE                                                      9/24/2020  4428 A-Car System,               0.00 (P)   validity and amount of the claim, and the Debtors' books
         TALLMADGE, OH 44278                                                                      LLC                  0.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                   $802.69 (T)    behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 5503 does not include or attach sufficient
         SOLOMON, ERIC                                                                                                 0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   87    4170 MAIN STREET, SUITE B316                                      10/6/2020  5503                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         QUEENS, NY 11355                                                                                        295,000.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                $295,000.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 14588 does not include or attach sufficient
         STERLING AUTOMOTIVE GROUP, INC.
                                                                                                                       0.00 (A)   documentation to constitute prima facie evidence of the
         STERLING KIA                                                                          The Hertz
   88                                                                     12/31/2020  14588                            0.00 (P)   validity and amount of the claim, and the Debtors' books
         P O BOX 62570                                                                        Corporation
                                                                                                                   1,172.97 (U)   and records do not reflect any basis for the claim on
         LAFAYETTE, LA 70596
                                                                                                                  $1,172.97 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 10659 does not include or attach sufficient
         STOVALL JR, TERRELL D.                                                                                        0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   89    7127 S. HARVARD                                                  10/21/2020  10659                          300.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         CHICAGO, IL 60621                                                                                        14,700.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                 $15,000.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 5347 does not include or attach sufficient
         SWEENEY, JONATHAN PATRICK                                                                                     0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               Hertz Car
   90    604 GELLERT BLVD                                                  10/2/2020  5347                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                               Sales LLC
         DALY CITY, CA 94015                                                                                   Unliquidated (U)   and records do not reflect any basis for the claim on
                                                                                                               Unliquidated (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 5492 does not include or attach sufficient
         SWIRE PACIFIC HOLDINGS, INC                                                                                   0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   91    12634 S 265 W                                                     10/5/2020  5492                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         DRAPER, UT 84020                                                                                          2,864.29 (U)   and records do not reflect any basis for the claim on
                                                                                                                  $2,864.29 (T)   behalf of this claimant.




Notes:
[1] S = Secured; A = Administrative; P = Priority; U = Unsecured; T = Total.                                                                                                 Page 13 of 15
The Hertz Corporation, et al.
Schedule 1 to Twelfth Omnibus (Non-Substantive) Objection to Claims with Insufficient Documentation

                                                                                            Disallowed Claim
                                                                          Date Claim Claim
    #                          Name of Claimant                                              Debtor Name     Claim Amount[1]                    Reason For Disallowance
                                                                             Filed   Number
                                                                                                                      $0.00 (S)   Claim No. 9270 does not include or attach sufficient
         TACHIBANA, LATOYA KATISHA                                                                                     0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   92    1307 KUAHAKA ST B                                                10/20/2020  9270                         6,142.30 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         PEARL CITY, HI 96782                                                                                          0.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                  $6,142.30 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 11234 does not include or attach sufficient
         TALON, MARY BETH
                                                                                                                       0.00 (A)   documentation to constitute prima facie evidence of the
         JUSTICE LAW                                                                           The Hertz
   93                                                                     10/21/2020  11234                            0.00 (P)   validity and amount of the claim, and the Debtors' books
         8551 W SUNRISE BLVD. #300                                                            Corporation
                                                                                                                 250,000.00 (U)   and records do not reflect any basis for the claim on
         PLANTATION, FL 33322
                                                                                                                $250,000.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 10474 does not include or attach sufficient
         THE LEGAL SOLUTION GROUP, LLC                                                                                 0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   94    10250 HALLS FERRY ROAD                                           10/20/2020  10474                            0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         ST. LOUIS, MO 63136                                                                                   1,000,000.00 (U)   and records do not reflect any basis for the claim on
                                                                                                              $1,000,000.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 6471 does not include or attach sufficient
         TIEZE, MILENE                                                                                                 0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   95    1266 THOMAS AVE.                                                 10/13/2020  6471                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         SAN DIEGO, CA 92109                                                                                      11,596.84 (U)   and records do not reflect any basis for the claim on
                                                                                                                 $11,596.84 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 10758 does not include or attach sufficient
         VANG, PAKOU                                                                                                   0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               Hertz Car
   96    1905 E. HARVEY APT 101                                           10/21/2020  10758                            0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                               Sales LLC
         FRESNO, CA 93701                                                                                         17,920.08 (U)   and records do not reflect any basis for the claim on
                                                                                                                 $17,920.08 (T)   behalf of this claimant.
                                                                                                                  $2,000.00 (S)   Claim No. 5050 does not include or attach sufficient
         VASQUEZ, JACQUELINE                                                                                   Unliquidated (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   97    5575 IMPERIA LANE                                                 10/1/2020  5050                         3,025.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         CLAY, NY 13041                                                                                                0.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                  $5,025.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 10718 does not include or attach sufficient
         VIRGINIA MEISTER                                                                                              0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                             Dollar Rent A
   98    4222 NORTH ASHLAND BLVD                                          10/19/2020  10718                            0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                                Car, Inc.
         CHICAGO, IL 60613                                                                                         2,200.00 (U)   and records do not reflect any basis for the claim on
                                                                                                                  $2,200.00 (T)   behalf of this claimant.




Notes:
[1] S = Secured; A = Administrative; P = Priority; U = Unsecured; T = Total.                                                                                                 Page 14 of 15
The Hertz Corporation, et al.
Schedule 1 to Twelfth Omnibus (Non-Substantive) Objection to Claims with Insufficient Documentation

                                                                                            Disallowed Claim
                                                                          Date Claim Claim
    #                          Name of Claimant                                              Debtor Name     Claim Amount[1]                    Reason For Disallowance
                                                                             Filed   Number
                                                                                                                      $0.00 (S)   Claim No. 8649 does not include or attach sufficient
         WATSON, ALAN
                                                                                                                       0.00 (A)   documentation to constitute prima facie evidence of the
         1459 STERLING PL                                                                      The Hertz
   99                                                                     10/20/2020  8649                             0.00 (P)   validity and amount of the claim, and the Debtors' books
         APT #13                                                                              Corporation
                                                                                                                   3,000.00 (U)   and records do not reflect any basis for the claim on
         BROOKLYN, NY 11213
                                                                                                                  $3,000.00 (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 4507 does not include or attach sufficient
         WILCOX, CATHERINE                                                                                             0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   100   6221 FORGET ME NOT COMMON                                         9/25/2020  4507                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         LIVERMORE, CA 94551                                                                                   Unliquidated (U)   and records do not reflect any basis for the claim on
                                                                                                               Unliquidated (T)   behalf of this claimant.
                                                                                                                      $0.00 (S)   Claim No. 6836 does not include or attach sufficient
         WOODS, DAVID                                                                                                  0.00 (A)   documentation to constitute prima facie evidence of the
                                                                                               The Hertz
   101   5425 HUDGINS RD #2                                               10/15/2020  6836                             0.00 (P)   validity and amount of the claim, and the Debtors' books
                                                                                              Corporation
         MEMPHIS, TN 38116                                                                                     Unliquidated (U)   and records do not reflect any basis for the claim on
                                                                                                               Unliquidated (T)   behalf of this claimant.




Notes:
[1] S = Secured; A = Administrative; P = Priority; U = Unsecured; T = Total.                                                                                                 Page 15 of 15
